DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 14 August 2020 and 14 January 2021 have been considered.
	Claims 20-32, 46-49 and 54-98 have been cancelled.  Claims 1-19, 33-45 and 50-53 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 33-45 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in its recitation of “at least 80% identical to a 9oN DNA polymerase amino acid sequence SEQ ID NO: 1” because one cannot ascertain if the sequence comparison should be made to all of SEQ ID NO: 1 or only a portion of SEQ ID NO: 1.  Claims 2-19 are rejected due to their dependency upon Claim 1.  One option to overcome this rejection is to the 9oN DNA polymerase amino acid sequence of SEQ ID NO: 1”.
	Claim 33 is indefinite in its recitation of “at least 80% identical to a 9oN DNA polymerase amino acid sequence SEQ ID NO: 1” because one cannot ascertain if the sequence comparison should be made to all of SEQ ID NO: 1 or only a portion of SEQ ID NO: 1.  Claims 34-45 are rejected due to their dependency upon Claim 1.  One option to overcome this rejection is to amend Claim 33 to: “at least 80% identical to [[a]] the 9oN DNA polymerase amino acid sequence of SEQ ID NO: 1”.
	Claim 50 is indefinite in its recitation of “at least 80% identical to a 9oN DNA polymerase amino acid sequence SEQ ID NO: 1” because one cannot ascertain if the sequence comparison should be made to all of SEQ ID NO: 1 or only a portion of SEQ ID NO: 1.  Claims 51-53 are rejected due to their dependency upon Claim 1.  One option to overcome this rejection is to amend Claim 50 to: “at least 80% identical to [[a]] the 9oN DNA polymerase amino acid sequence of SEQ ID NO: 1”.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “at least two … amino acid substitution mutations”, and the claim also recites “at least three, at least four, at least five, at least six, or seven … amino acid substitution mutations” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 33, 34, 44, 50 and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (Nucleic Acids Research, 28(5): 1059-1066, 2000 – see the IDS filed 14 January 2021).
Evans et al. describes several mutated variants of Pyrococcus furiosus (abstract).  At page 1060 under “Construction of a Pfu-Pol expression vector” it is stated that the gene coding for Pfu-Pol (i.e., a DNA polymerase from Pyrococcus furiosus) with accession number D12983 was used to construct the DNA polymerase variants.  The amino acid sequence of the DNA polymerase encoded by accession number D12983 is not described by Evans et al. but a search of the GenBank database reveals that accession number D12983 encodes the DNA polymerase described in GenBank Accession No. WP_011011325.1 (copy enclosed with this Office Action).  As shown by the sequence alignment below, the amino acid sequence of this wild-type DNA polymerase has 80% sequence identity with SEQ ID NO: 1 of the present invention and, relative to SEQ ID NO: 1, has the mutations R247M, V471Q and V661A.  Table 1 describes Pfu-Pol mutants which include the further mutation of Y497F, Y497W or Y497A.  Note that GenBank 
SEQ ID NO: 1 (top) versus GenBank Accession No. WP_011011325.1 (bottom)

    PNG
    media_image1.png
    1289
    975
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorge et al. (US Publication No. 2003/0157483).
	Sorge et al. describe mutant forms of Thermococcus polymerase JDF-3 (abstract).  The amino acid sequence of the Thermococcus polymerase JDF-3 is depicted in SEQ ID NO: 2.  As shown by the sequence alignment below, the amino acid sequence of this wild-type DNA polymerase has 93% sequence identity with SEQ ID NO: 1 of the present invention and, relative to SEQ ID NO: 1, has the mutation V471L.  Paragraph [0066] states that, in one embodiment, it is desirable to include a Y497C mutation of SEQ ID NO: 2.  Thus, it would have been obvious to one of skill in the art to have included a Y497C mutation in the SEQ ID NO: 2 DNA polymerase of Sorge et al. because the reference explicitly states that it is desirable to do so.






SEQ ID NO: 1 (top) versus Sorge et al. SEQ ID NO: 2 (bottom)

    PNG
    media_image2.png
    1133
    975
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 33-37, 40, 41, 44 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41 and 68 of copending Application No. 16/703569. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘569 applicant recite species within the scope of Claims 33-37, 40, 41, 44 and 45 of the present application.  Note that SEQ ID NO: 1 is the same in both the present and ‘569 applications and the mutations recited by Claims 15, 35, 37, 39 and 41 of the ‘569 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0131484 is the publication corresponding to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652